Citation Nr: 1647093	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Propriety of the reduction of a disability rating from 20 percent to a noncompensable evaluation for right knee instability, effective November 1, 2014.

2.  Entitlement to service connection for degenerative joint disease of the left knee to include as secondary to service-connected disability of degenerative arthritis and instability of the right knee, and as secondary to service-connected low back strain with degenerative changes.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2014 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

Additional evidence was received subsequent to the statement of the case issued in March 2015.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).

In August 2016, the Veteran submitted a notice of disagreement with a July 2016 rating decision which denied entitlement to service connection for PTSD and entitlement to a total disability rating.  A statement of the case has not been issued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disorder and PTSD, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2014, the RO reduced the disability evaluation for the Veteran's service-connected right knee instability from a 20 percent evaluation to noncompensable.

2.  The evidence at the time of the August 2014 rating decision did not objectively demonstrate an improvement in the Veteran's right knee instability.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected right knee instability was improper; the criteria for a restoration of a 20 percent disability rating for right knee instability from November 1, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344 (a) (b), 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105 (e). 

The procedural requirements for reduction have been satisfied in this case.  An April 2014 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  No pertinent additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Board notes that additional records, those requested in the Remand section below, may be available, those records would predate the assignment of service connection for the Veteran's right knee instability and the Veteran is not prejudiced by consideration of the evidence without remand for such records.  

VA provided an examination of the right knee in July 2013, which the RO used as a basis in reducing the Veteran's rating.  The adequacy of this examination will be addressed below.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344 (a), (c).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b).  The effective date for a 20 percent disability rating for right knee instability is June 25, 2009.  The effective date of the reduction is November 1, 2014.  Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply in this case.

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2 (2016).  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2016).  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's right knee instability is rated under 38 C.F.R. 4.71(a), Diagnostic Code 5257.  Under Diagnostic Code 5257, moderate recurrent subluxation or lateral instability of the knee warrants 20 percent rating.

At the time of the April 2010 rating decision that assigned the 20 percent rating for the Veteran's right knee instability, the evidence of record included the Veteran's June 2009 VA examination as well as private treatment records demonstrating treatment for the Veteran's right knee complaints.  

The June 2009 VA examination included findings of right knee instability which was described by the VA examiner as moderate.  The VA examination report demonstrates that the claims file was reviewed and a complete history was taken by the VA examiner, a physician.  

In a March 2011 VA examination, the examination report includes a summary of joint symptoms described as instability, but a finding from the examiner that the Veteran did not have instability of the knee.  

An April 2013 letter from the Veteran's doctor of osteopathic medicine, R.C., notes specifically that the Veteran had degenerative arthritis and instability in his knees, more significant in the right knee.  

The Veteran was afforded a VA examination in July 2013 in which the VA examiner, a nurse practitioner, noted that there was no evidence of recurrent patellar subluxation or dislocation.  The examiner focused primarily on the etiology of the Veteran's left knee symptoms and is not shown to remark upon the findings of Dr. R.C.  Physical examination of the right knee did not show right knee instability.  

In the April 2014 rating decision proposing the reduction, the RO stated that the recent VA examination indicated that there was no evidence of lateral instability of the right knee and the private medical evidence did not indicate right knee lateral instability, specifically.  The August 2014 rating decision which reduced the Veteran's disability rating cited the findings of the April 2014 rating.

The Board finds the reduction of the Veteran's right knee instability rating improper.  As the rating for right knee instability was in place for more than five years, albeit just over five years, a reduction is only proper where the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344 (a), (c).  Here, given that the July 2013 examination was conducted by a nurse practitioner who fails to cite the findings of Dr. R.C. of instability of the knee, and who is shown to focus primarily on the Veteran's left knee etiology, the examination is not found to be as complete as the earlier June 2009 examination.  As indicated by the RO in the April 2014 rating decision, it is unclear whether the Veteran's private physicians were referring to lateral instability in their findings.  However, instability is indeed considered which demonstrates that doubt remains as to whether material improvement has been demonstrated.  As such, the 20 percent rating must continue.

The Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's right knee instability showed improvement upon examination in July 2013 and restoration of the 20 percent evaluation is warranted effective November 1, 2014.


ORDER

Restoration of a 20 percent disability rating for right knee instability effective November 1, 2014, is granted.


REMAND

In an August 1986 statement, the Veteran indicated that he had active duty in the Army Reserve.  For federal records, all reasonable attempts should be made to obtain such records.  38 C.F.R. § 3.159(c).  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete STRs from any confirmed Army Reserves service found.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.  If any records cannot be obtained after reasonable efforts have been made, the RO must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

Additionally, the Veteran's claims file includes a July 2013 VA examination report in which the Veteran that he received worker's compensation but could not remember why and that his knees were painful from walking on concrete floors while working as a corrections officer.  Further, an April 2000 private treatment record includes a documentation of stab wounds on the left knee.  Records pertaining to these injuries may provide greater insight regarding the etiology of the Veteran's left knee disorder, and such records should be requested.

Further, the Veteran was afforded a VA examination in order to determine the etiology of his claimed left knee disorder in July 2013.  Of note, in that examination report, the VA examiner indicated that private physicians improperly relied upon the Veteran's stated medical history, and noted that those physicians probably did not review the Veteran's service treatment records.  In so doing, the examiner improperly weighed the value of the evidence, as opposed to making only medical determinations.  Thus, the Board finds the examination inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Finally, a remand is required with respect to the claim for entitlement to PTSD and TDIU.  These issues were denied in a July 2016 rating decision and a notice of disagreement (NOD) was received from the Veteran in August 2016.  A statement of the case (SOC) has not been issued in response and a remand is therefore required to provide the Veteran a SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999).






Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source to obtain all service records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence or information is received, or until specific information that it does not exist or that further efforts to obtain it would be futile is obtained.  All records and/or responses received should be associated with the record.

Contact the Veteran in order to obtain contact information and authorization to obtain any additional treatment records for left knee degenerative joint disease, to include any and all treatment records pertaining to a workplace or stabbing injury.

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the etiology of his left knee degenerative arthritis.

The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

a)  Identify all left knee disorders.  The examiner should identify all such disabilities that have been present at any time since active military service.

b)  For each knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of active duty, ACDUTRA or INACDUTRA, or is otherwise related to such periods of service.

c)  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a left knee disability that is proximately due to or chronically worsened by his service-connected right knee disabilities and/or his service-connected low back disability.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3.  Issue a statement of the case addressing the claims of entitlement to PTSD and to TDIU.  If the Veteran perfects the appeal, return the claim to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


